BETTS. District Judge.
The motion for a new trial rests on the want of evidence on-the part of the United States to support the sixth count, the only ,one admitted by the court to be legally sufficient; and because the matter of fact submitted by the court to be founff by the jury, was immaterial to the issue upon that count. The sixth count charges the forfeiture of the goods to have accrued on its being found on examination and inspection at the customhouse, that the package was made up with intent to evade and defraud the revenue. The count is framed upon the provisions of the 14th section of the act of July 14, 1832, and embraces all the allegations necessary to bring the case within that section. [Clifton v. U. S.] 4 How. [45 U. S.] 242. It seems conceded that all the evidence offered on the trial which could be applied to this *244count, consisted in the invoice representing the value of the goods at Lyons, and testimony conducing to show that the goods were not stated at their true market value in Lyons at the time the invoice was made up. There can be no question but that an invoice falsely varying from what the statute requires, would be evidence proper to be submitted to the jury in support of the averments of the sixth count It is not necessary in this case to assert the principle, but I see no ground to doubt its correctness, that the jury might be justified on evidence clearly establishing the fraud of such invoice, in finding that the package it purported to represent and. describe, was prepared and made up to evade and defraud the revenue, and consequently subject to forfeiture under the act of 1832. But the invoice could not produce such consequences, unless it was made up in plain violation of the statute; a false valuation or description of the goods in a paper not demanded by the statute, and of no avail at the customhouse, could not, of itself, subject the goods to condemnation under any existing provisions of the revenue laws. The invoice the importer is required to present, since the act of August 30, 1842, is one representing the true market value of the goods at the time of purchase in the principal markets of the country from which they were imported, and if it was not indispensable to aver in the information, that Lyons was such market of France, it was necessary to prove it before the invoice made up with reference to that place, could be made evidence to the jury on this issue. But even if this piece of testimony was allowably admitted, it is clear that the facts agreed between the counsel to be submitted to the jury, had no legal relation to the averments of the sixth count There must be evidence in the case to show that an invoice being false, it necessarily violates the law in relation to it, to render it available in support of the information. The case states, “It was agreed that all the questions of law in this case should be reserved, and that the cause should be submitted to the jury upon questions of fact, whether the invoice contained the true market value at Lyons and if not, whether the undervaluation was made with intent to evade the payment of duties.” The jury found a verdict for the United States, thus negativing the first, and affirming the second, inquiry. There being no other representation of value than the invoice, the verdict of the jury cannot be taken on the case as presented, to have found the fact of a general false representation with intent to evade the payment of duties, if that could be regarded a fact involving the forfeiture of the goods under this count The verdict asserts that the invoice does not contain the true market value of the goods at Lyons, and that the undervaluation was fraudulent, with intent to evade the payment of duties. It is not a presumption of law to be raised by.the court, that the true prices and value of goods at Lyons, are those of the general markets of France, and thus by inference pronounce the claimants guilty of a violation of the law. Nor would the jury be authorized to adopt that as a presumption or inference of fact. There was accordingly no testimony before the jury pertinent to the special facts required to be found, which can justify the verdict rendered. Therefore, both because or the want of proofs to sustain the issue on thet part of the United States, and because the facts the jury were required to find were not, of themselves, a cause of forfeiture under the act of 1832, nor without the aid of other facts or circumstances, evidence from which the fraudulent act charged in the sixth count, could be legitimately inferred, the verdict must be set aside.
It is accordingly ordered that the verdict of the jury given in this case be set aside, and that a new trial be had therein.